EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bojan Popovic on 02/07/2022.
The application has been amended as follows: 
	In claim 1, the last line, the words “substantially vertically” are inserted between “is” and “aligned”.
	Claim 2 is cancelled.
	Claim 3 is amended to depend from claim 1.
	Claim 4 is amended to depend from claim 1.
	The Title of the Invention is amended to remove the quotation marks.

Conclusion
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach a first reaction rod that is directly connected to the bogie frame and is substantially vertically aligned so that the axis extends substantially through the center of the bogie, as recited in amended independent claim 1. The Examiner agrees with the Applicant Arguments/Remarks filed 10/28/2021, in that, SU 522979 to Sergienko (“Sergienko”) fails to teach a reaction rod (7) directly connected to the bogie frame (9) because Sergienko teaches an intermediate dampener (8) (see Fig. 3). The Examiner finds no obvious reason to modify Sergienko to connect the reaction rod directly to the bogie frame. In fact, such a modification would interfere with the intended purpose of dampening and balancing forces using dampener/balancer 8 (see Sergienko machine translation, Para. [0001]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617